Citation Nr: 0509868	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-05 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  


ATTORNEY FOR THE BOARD


E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from July 16, 1979 
to January 4, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

The Board notes that in the appellant's substantive appeal 
(VA Form 9), dated in March 2003, the appellant indicated 
that she wanted a personal hearing before a member of the 
Board at the RO.  However, in correspondence from the 
appellant, received by the RO in June 2003, the appellant 
stated that she agreed to participate in a videoconference 
hearing before a member of the Board, and that she waived her 
right to appear personally before a member of the Board.  In 
this regard, a letter from the RO to the appellant, dated in 
December 2004, shows that at that time, the RO had scheduled 
the appellant for a videoconference hearing before the Board 
in January 2005.  However, she failed to report for her 
scheduled January 2005 hearing.  Her request for a hearing is 
therefore considered withdrawn.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issue on appeal, which is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for schizophrenia.  Additionally, she 
has not been informed as to what evidence she is to submit 
and what evidence VA will obtain.  Thus, the Board will 
remand the appellant's claim to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the appellant 
should be provided a VCAA notice letter 
and specifically told of the information 
or evidence she needs to submit to 
substantiate her claim, what evidence VA 
will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.


3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and her representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




